Order entered August 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00420-CR

                         DERRICK ANTHONY WILSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. M11-30363-K

                                             ORDER
       The Court REINSTATES the appeal.

       On June 20, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the trial court’s findings that: (1) appellant is

not indigent; (2) appellant has failed to stay in contact with his attorney despite counsel’s efforts

to contact appellant; and (3) appellant has abandoned the appeal.

       We ORDER the appeal submitted, without the reporter’s record and briefs, as of

September 3, 2013, to a panel consisting of Justices Bridges, Fillmore, and Lewis. See TEX. R.

APP. P. 37.3(c), 38.8(b)(4), 39.1.

                                                       /s/    LANA MYERS
                                                              JUSTICE